Citation Nr: 1430279	
Decision Date: 07/03/14    Archive Date: 07/10/14

DOCKET NO.  09-08 114	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Entitlement to an initial compensable rating for right ear hearing loss.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Edwards Andersen, Counsel



INTRODUCTION

The Veteran had active service from October 1982 to October 1985.  The Veteran also had several years of Reserve service through at least December 2001.  This matter comes before the Board of Veterans' Appeals (BVA or Board) from a January 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York.

This appeal originally included entitlement to an increased rating for a right knee disability, which was granted in a May 2012 Board decision, and entitlement to service connection for a sinus disorder and anal fissure with hemorrhoids, which were granted in an October 2012 rating decision.  As such, these issues are no longer on appeal.

In May 2012, the Board remanded this claim for additional development.  The Board finds that there has been substantial compliance with the directives of the Remand.  See Stegall v. West, 11 Vet. App. 268, 271 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  That development having been completed, the claim is now ready for appellate review.

The issues of entitlement to an increased rating for tinnitus and entitlement to service connection for left ear hearing loss, flat feet and a left knee disorder have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  See January 2011 statement and June 2012 VA examination.  Therefore, the Board does not have jurisdiction over them, and they are REFERRED to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2013).


FINDING OF FACT

The Veteran's right ear hearing loss is manifested by pure tone threshold averages and speech recognition scores that corresponded to no more than a level "I" hearing on the right and a level "I" hearing on the left.


CONCLUSION OF LAW

The criteria for an initial compensable rating for right ear hearing loss have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.383(f), 4.85, 4.86 Diagnostic Code 6100 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013). 

The Board notes that the Veteran's claim for an increased disability rating arises from disagreement with the initial evaluation following the grant of service connection.  It has been held that once service connection is granted, the claim is substantiated and additional notice is not required.  Any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

As to VA's duty to assist, the Board notes that pertinent records from all relevant sources identified by the Veteran, and for which they authorized VA to request, have been obtained.  38 U.S.C.A. § 5103A. VA has associated service treatment records, post-service private, and VA medical records with the claims folder.  Virtual VA records have been reviewed.

In light of the foregoing, the Board finds that there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A. § 5103(a), § 5103A, or 38 C.F.R. § 3.159, and that the Veteran will not be prejudiced by the Board's adjudication of the claim.

II.  Entitlement to an Initial Compensable Rating for Right Ear Hearing Loss

The Veteran seeks entitlement to an initial compensable rating for right ear hearing loss.  He asserts his disability is more severe than what is represented by a noncompensable rating.

Applicable Laws

Disability ratings are based on the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify the various disabilities.  Where there is a question as to which of two evaluations shall be applied, the higher evaluations will be assigned if the disability more closely approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7. 

The determination of whether an increased evaluation is warranted is to be based on a review of the entire evidence of record and the application of all pertinent regulations.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Because the Veteran is appealing the initial assignment of the disability rating, the severity of the disability is to be considered during the entire period from the initial assignment of the disability rating to the present.  See Fenderson v. West, 12 Vet. App. 119 (1999). 

In its evaluation, the Board shall consider all information and lay and medical evidence that is of record.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Board shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b).

The Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods. 

The Board has considered the entire record, including the Veteran's VA clinical records and private treatment records.  These show complaints and treatment, but will not be referenced in detail.  The Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000).  Therefore, the Board will discuss the evidence pertinent to the rating criteria and the current disability. 

The basis for evaluating defective hearing is the impairment of auditory acuity as measured by pure tone threshold averages, within the range of 1000 to 4000 Hertz and speech discrimination using the Maryland CNC word recognition test.  38 C.F.R. § 4.85. 

Pure tone threshold averages are derived by dividing the sum of the pure tone thresholds at 1000, 2000, 3000, and 4000 by four.  Id.  The pure tone threshold averages and the Maryland CNC test scores are given a numeric designation, which are then used to determine the current level of disability based upon a pre-designated schedule.  Tables VI and VII in 38 C.F.R. § 4.85 (2013).  Under these criteria, the assignment of a disability rating is a "mechanical" process of comparing the audiometric evaluation to the numeric designations in the rating schedule.  See Lendenmann v. Principi, 3 Vet. App. 345, 349 (1993). 

If impaired hearing is service connected in only one ear, in order to determine the percentage evaluation, the nonservice-connected ear will be assigned a Roman numeral designation for hearing impairment of "I."  38 C.F.R. § 4.85(f).

Facts

Service connection for right ear hearing loss was established by a January 2009 rating decision, at which time a noncompensable rating was assigned, effective February 13, 2002, the date of the Veteran's original claim.  It was determined that right ear hearing loss existed prior to service and was permanently worsened as a result of service.  In February 2009, the Veteran submitted a notice of disagreement with the disability evaluation assigned for his right ear hearing loss.

Service records indicate that upon entrance to service in October 1982, the Veteran had a moderate right ear hearing loss at 2000-3000 Hz, rising back to within normal limits at 6000 Hz.  In February 1995, an audiological examination demonstrated normal hearing in the right ear at 500-1000 Hz, followed by a mild to moderately severe hearing loss at 2000-6000 Hz, in the right ear.

A letter from the Veteran's treating physician, dated October 2007, indicated that the Veteran had a long history of right sensorineural hearing loss due to noise exposure while in the military.  The letter stated that the Veteran had essential normal hearing in the low frequencies with a mild to moderate drop in the mid frequencies in the right ear and a moderately severe notch at 4000 Hz, returning to essentially normal at 8000 Hz.  The physician stated that the Veteran complained of difficulty hearing at work, particularly localizing sounds.  

The Veteran was afforded a VA examination in December 2008.  On the authorized audiological evaluation in December 2008, pure tone thresholds, in decibels, were as follows:



HERTZ



1000
2000
3000
4000
RIGHT
25
20
65
55


The Veteran's December 2008 VA audiology examination shows a right ear pure tone threshold average of 41 decibels with speech recognition of 100 percent.  This corresponds to a numeric designation of "I."  Table VI in 38 C.F.R. § 4.85.

As stated previously, if impaired hearing is service connected in only one ear, in order to determine the percentage evaluation, the nonservice-connected ear will be assigned a Roman numeral designation for hearing impairment of "I."  38 C.F.R. § 4.85(f).  The Veteran is not yet service connected for left ear hearing loss, therefore, the pure tone threshold averages correspond to a numeric designation of "I" in both ears, which result in a rating of 0 percent under Table VII.

The Veteran was afforded a VA examination in June 2012.  On the authorized audiological evaluation in June 2012, pure tone thresholds, in decibels, were as follows:



HERTZ



1000
2000
3000
4000
RIGHT
25
45
65
60


The Veteran's June 2012 VA audiology examination shows a right ear pure tone threshold average of 49 decibels with speech recognition of 96 percent.  This corresponds to a numeric designation of "I."  Table VI in 38 C.F.R. § 4.85.  His left ear, as previously noted, is nonservice-connected and assigned a Roman numeral designation for hearing impairment of "I."  These combined numeric designations then result in a rating of 0 percent under Table VII.  38 C.F.R. § 4.85, Table VII.  

Thus, the Veteran is not entitled to a compensable rating for his right ear hearing loss during any portion of the appeal period.  

The Board acknowledges the Veteran's assertion that his bilateral hearing loss warrants a compensable rating.  The Board notes that the Veteran is competent to give evidence about what he experiences; for example, he is competent to discuss current pain and other experienced symptoms.  See Layno v. Brown, 6 Vet. App. 465 (1994).  Furthermore, the Board finds the Veteran's statements to be credible.  See Barr v. Nicholson, 21 Vet. App. 303, 307 -08 (2007); Washington v. Nicholson, 19 Vet. App. 362, 368-69 (2005).  However, in determining the actual degree of disability under the Schedule for Ratings, an objective examination is required.  The symptomatology does not meet the criteria for higher evaluations at any time during all periods on appeal.  See 38 C.F.R. § 4.85, Diagnostic Code 6100 (2013); see also Fenderson, supra. 


Extraschedular Consideration and TDIU Evaluation

The Court has clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008).  First, the RO must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluation for the service-connected disability is inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the Veteran's exceptional disability picture exhibits other related factors such as those provided by the regulation as 'governing norms.'  Third, if the rating schedule is inadequate to evaluate the Veteran's disability picture and that picture has attendant thereto related factors, such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the VA Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating under 38 C.F.R. § 3.321(b)(1) (2013).

The June 2012 VA examiner noted that the Veteran's degree of right ear hearing loss impacts ordinary conditions of daily life, including the ability to work.  The Veteran reported that he works as a computer teacher and uses a hearing aid, but has the most difficulty hearing in crowds.  However, the VA examiner and the Veteran have not described exceptional or unusual features associated with the Veteran's hearing loss.  There is no doubting the Veteran's symptoms cause some impairment in his functioning and capacity.  However, the extent of his impairment is appropriately contemplated by the rating criteria, which reasonably describe the effects of his disability.

The Board notes that the decibel loss and speech discrimination ranges designated for each level of hearing impairment in Tables VI and VIA were chosen in relation to clinical findings of the impairment experienced by Veterans with certain degrees and types of hearing disability.  In support of this finding, the Board points to the regulatory history of 38 C.F.R. §§ 4.85 and 4.86.  In this regard, the rating criteria for hearing loss were last revised, effective June 10, 1999.  See 64 Fed. Reg. 25206 (May 11, 1999).  In forming these revisions, VA sought the assistance of the Veteran's Health Administration (VHA) in developing criteria that contemplated situations in which a Veteran's hearing loss was of such a type that speech discrimination tests may not reflect the severity of communicative functioning these Veterans experienced or that was otherwise an extreme handicap in the presence of any environmental noise, even with the use of hearing aids.  VHA had found through clinical studies of Veterans with hearing loss that when certain patterns of impairment are present, a speech discrimination test conducted in a quiet room with amplification of the sounds does not always reflect the extent of impairment experienced in the ordinary environment.  The decibel threshold requirements for application of Table VIA were based on the findings and recommendations of VHA.  The intended effect of the revision was to fairly and accurately assess the hearing disabilities of Veterans as reflected in a real life industrial setting.  59 Fed. Reg. 17295 (April 12, 1994).  The VA examinations show that the Veteran does not have an exceptional pattern of hearing impairment.  Accordingly, the Board finds that functional impairment due to hearing loss that is compounded by background or environmental noise is a disability picture that is considered in the current schedular rating criteria.  Therefore, the Veteran's struggle to comprehend verbal conversations and other noises is a factor contemplated in the regulations and rating criteria as defined.  Accordingly, the Board determines that the Veteran's complaints of hearing difficulty have been considered under the numerical criteria set forth in the rating schedule.  In short, the rating criteria reasonably describe the Veteran's disability levels and symptomatology.  As the Board finds that the Veteran's disability picture is contemplated by the rating schedule, the inquiry ends and the Board need not consider whether the disability picture exhibits other related factors such as marked interference with employment and frequent periods of hospitalization.  Referral for consideration of an extraschedular rating is not warranted.

Finally, the Board also recognizes that the Court has clarified that a claim for a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities exists as part of a claim for an increase (whether in an original claim or as part of a claim for increased rating). Rice v. Shinseki, 22 Vet. App. 447 (2009).  A TDIU claim is considered reasonably raised when a Veteran submits medical evidence of a disability, makes a claim for the highest rating possible, and submits evidence of service-connected unemployability.  See Roberson v. Principi, 251 F.3d 1378, 1384 (Fed. Cir. 2001). The Veteran has not contended and there is no medical evidence that suggests that his hearing loss alone renders him unable to obtain or sustain gainful employment.  Thus, the Board finds that a claim for TDIU has neither been raised by the Veteran nor by the record in regard to the rating issue before the Board.


ORDER

Entitlement to an initial compensable rating for right ear hearing loss is denied.



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


